UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2225



ZHENLU ZHANG,

                                              Plaintiff - Appellant,

          versus


SCIENCE & TECHNOLOGY CORPORATION, (STC),

                                               Defendant - Appellee,


          and


COMPUTER SCIENCES CORPORATION, (CSC),

                                                           Defendant.




Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:04-cv-00434-DKC)


Submitted: February 22, 2007               Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Zhenlu Zhang, Appellant Pro Se. Henry Adam Platt, J.C. Miller,
SCHMELTZER, APTAKER & SHEPARD, P.C., Washington, D.C.; Edward Lee
Isler, Steven William Ray, ISLER, DARE, RAY & RADCLIFFE, P.C.,
Vienna, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Zhenlu Zhang seeks to appeal the district court’s order

awarding attorney fees and costs.   We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

September 28, 2006.    The notice of appeal was received by the

district court on October 31, 2006.   Because Zhang failed to file

a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 3 -